Smith, J.E (dissenting in part).
Although I agree with the majority that defendant school district “met its initial burden by establishing that its supervision of the playground was ade*1381quate and that plaintiffs son was engaged in ‘normal play’ at the time of the accident,” I respectfully disagree with the majority’s further conclusion that plaintiff raised a triable issue of fact in opposition. Consequently, I dissent in part and would affirm the order, inasmuch as I conclude that Supreme Court properly granted that part of defendant’s motion for summary judgment dismissing the third cause of action, for negligent supervision, but I otherwise agree with the remainder of the majority’s decision.
In supervising students, schools are “obligated to exercise such care of their students ‘as a parent of ordinary prudence would observe in comparable circumstances’ ” (David v County of Suffolk, 1 NY3d 525, 526 [2003]). “Schools are not insurers of safety, however, for they cannot reasonably be expected to continuously supervise and control all movements and activities of students; therefore, schools are not to be held liable ‘for every thoughtless or careless act by which one pupil may injure another’ ” (Mirand v City of New York, 84 NY2d 44, 49 [1994]). Thus, “ ‘[w]here an accident occurs in so short a span of time that even the most intense supervision could not have prevented it, any lack of supervision is not [a] proximate cause of the injury’ ” (Swan v Town of Brookhaven, 32 AD3d 1012, 1013-1014 [2006]).
Here, a fellow student suddenly slid down a pole and struck plaintiffs son within five minutes of the beginning of the recess period. Two teachers were present on the playground, one of whom was within 10 to 15 feet of plaintiffs son when the accident occurred. Consequently, I conclude that the other student’s action was a sudden and unforeseen event that no amount of supervision could have prevented (cf. Oliverio v Lawrence Pub. Schools, 23 AD3d 633, 635 [2005]). “In order to find that a school has breached its duty to provide adequate supervision in the context of injuries caused by the acts of fellow students, the plaintiff must show that the school ‘had sufficiently specific knowledge or notice of the dangerous conduct which caused injury; that is, that the third-party acts could reasonably have been anticipated’ ” (Convey v City of Rye School Dist., 271 AD2d 154, 159 [2000], quoting Mirand, 84 NY2d at 49). Defendant established that it had no knowledge of any prior dangerous behavior on the part of the other student, and thus I agree with the majority’s conclusion that defendant met its initial burden on the motion.
I cannot agree with the majority, however, that plaintiff raised a triable issue of fact by presenting evidence that the other student was playing tag on the playground, which was against *1382defendant’s rules. Although a child’s violation of a school rule that prohibits certain conduct may raise a triable issue of fact with respect to negligent supervision (see generally Rivera v Board of Educ. of City of Yonkers, 19 AD3d 394 [2005]), in the case before us there is no evidence that the injury sustained by plaintiffs son was the result of a violation of the rule against playing tag (cf. Hochreiter v Diocese of Buffalo, 309 AD2d 1216, 1217-1218 [2003]). Present — Smith, J.E, Centra, Garni, Green and Martoche, JJ.